FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 December 6, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 TERRY TYLER,

               Petitoner - Appellant,

          v.                                            No. 11-6170
                                                (D.C. No. 5:11-CV-00210-M)
 PAUL A. KASTNER, Warden,                             (W.D. Oklahoma)

               Respondent - Appellee.


                           ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, MURPHY, and MATHESON, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Terry Tyler, a federal prisoner proceeding pro se, appeals from an order

dismissing his 28 U.S.C. § 2241 habeas corpus petition for lack of jurisdiction.



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Exercising jurisdiction pursuant to 28 U.S.C. § 1291, this court affirms the

district court’s order of dismissal.

      Tyler filed the instant § 2241 petition in the United States District Court for

the Western District of Oklahoma asserting the Bureau of Prisons erroneously

denied his request for pre-release transfer to a residential re-entry center. The

government moved to dismiss Tyler’s petition for lack of jurisdiction. The

district court granted the government’s motion and dismissed the petition for lack

of jurisdiction, noting that at the time he filed the petition, Tyler was detained in

a federal prison facility in Virginia.

      The district court’s conclusion it lacked jurisdiction over Tyler’s § 2241

petition is indisputably correct. 28 U.S.C. § 2241(a) (providing that district

courts are limited to granting habeas relief “within their respective jurisdictions”);

id. § 2242 (providing that the proper respondent to a habeas petition is “the

person who has custody over [the petitioner]”); id. § 2243 (“The writ, or order to

show cause shall be directed to the person having custody of the person

detained.”); Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004) (“Whenever a § 2241

habeas petitioner seeks to challenge his present physical custody within the

United States, he should name his warden as respondent and file the petition in

the district of confinement.”). Accordingly, for those reasons set out by the

district court, this court AFFIRMS the district court’s order of dismissal.

Furthermore, because Tyler has failed to make a reasoned, nonfrivolous argument

                                         -2-
on appeal, we DENY his motion to proceed on appeal in forma pauperis and

order him to remit the full appellate filing fee forthwith.

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -3-